Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2660 Filed 09/21/21 Page 1 of 28




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


 ROGER DALE ROBERTS,

              Petitioner,
 v.                                             CASE NO. 2:12-cv-14673
                                                HONORABLE SEAN F. COX
 PAUL KLEE,

           Respondent.
 _____________________________/

        OPINION AND ORDER DENYING THE AMENDED PETITION
      AND DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY

        This matter has come before the Court on petitioner Roger Dale Roberts’

 amended habeas corpus petition and supporting brief under 28 U.S.C. § 2254. The

 petition challenges Petitioner’s Michigan convictions for three counts of child

 sexually abusive activity, Mich. Comp. Laws § 750.145c(2). Petitioner alleges that

 (1) his conduct did not constitute a crime because he lacked criminal intent, (2) his

 former attorney was constitutionally ineffective for not raising his first claim at trial

 and on appeal, and (3) the statute of conviction is impermissibly vague. See Am.

 Pet. (ECF No.16-1, PageID142-145). The State opposes the amended petition on

 grounds that Petitioner’s claims are procedurally defaulted or meritless. See Answer

 in Opp’n to Pet. (ECF No. 20, PageID.207-208). Having reviewed the pleadings

 and record, the Court concludes that Petitioner’s claims are not procedurally
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2661 Filed 09/21/21 Page 2 of 28




 defaulted, but that they do lack merit. Accordingly, the amended petition will be

 denied, and the case will be dismissed.

                                   I. Background

 A. The Charges and Interlocutory Appeal

       The charges against Petitioner arose from Petitioner’s “exploitation of a

 seventeen-year-old female victim who had . . . aspirations of being a model and

 earning money. [Petitioner] exploited the victim’s desires by convincing or coercing

 her to perform a variety of sexual acts, and he filmed these sexual acts on his cell

 phone.” People v. Roberts, Op. and Order at p. 2, No. 08-57305-FH (Muskegon Cty.

 Cir. Ct. June 7, 2016); ECF No. 22-1, PageID.2647-2654.

       The incident was reported to the police as a rape, but Petitioner was not

 arrested immediately or charged with criminal sexual conduct. The prosecutor

 ultimately charged Petitioner with child sexually abusive activity.

       Petitioner moved to dismiss the charge before trial on the basis that the statute

 which he was accused of violating was vague and overbroad. The trial court held a

 hearing and denied the motion after concluding that the statute was specific and that

 it “satisfie[d] constitutional muster.” 4/21/09 Mot. Hr’g Tr. at p.28 (ECF No. 21-3,

 PageID.411). Petitioner challenged the trial court’s decision in an interlocutory

 appeal. The Michigan Court of Appeals, however, denied Petitioner’s application

 because the court was not persuaded of the need for immediate appellate review. See


                                           2
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2662 Filed 09/21/21 Page 3 of 28




 People v. Roberts, No. 291751 (Mich. Ct. App. May 20, 2009); ECF No. 21-17,

 PageID.1991. Petitioner did not appeal that order to the Michigan Supreme Court.

 See 2/1/19 Affidavit of Larry Royster (ECF No. 21-24).

 B. The Trial and Sentence

       Petitioner subsequently was tried before a jury in Muskegon County Circuit

 Court. The Michigan Court of Appeals summarized the facts as follows:

              Defendant advertised in a newspaper for models. The 17–year–
       old victim responded to the advertisement, and she and her father met
       with defendant at his gymnasium. Defendant requested that the
       victim’s parents sign a release stating, “I understand my daughter is
       under ... 18 years of age and that my daughter will [be] performing
       nudity in [an] R- and X-rated capacity.” The release, which the parents
       signed, also provided, “I also understand that [my daughter] has full
       permission to make her own decisions and will have our full support.”
       However, defendant advised the victim’s parents that no X-rated
       photographs would be taken of her until she was 18 years old and that
       any photographs taken beforehand could not be distributed. The victim
       was “anxious to start the process as quick as possible” so that she could
       start making money.

             Defendant prohibited the victim’s parents from attending the
       photography session scheduled for the day after they signed the release.
       Rather than photographing her at the gymnasium or the beach, as was
       the victim’s initial understanding, defendant drove her to see his
       remodeled studio and then took her to his nearby home.

             At defendant’s home, defendant showed the victim a
       pornographic magazine and indicated to her that, when nude
       photographs are taken, “you have to have this kind of attitude.”
       Defendant offered the victim alcohol, but she declined. Defendant
       subsequently began taking photographs of her—first clothed and then
       unclothed. The victim testified that she allowed the unclothed pictures
       because defendant told her that she could earn approximately $18,000
       by the time she was 18 years old.
                                          3
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2663 Filed 09/21/21 Page 4 of 28




               Later in the photography session, defendant “pulled down his
       pants,” “pulled out his penis,” and “forced it” into her mouth.
       Defendant said “this will help you relax and get over your
       nervousness.” Without informing the victim, defendant recorded this
       sexual act using the video feature on his cellular telephone. The victim
       testified that she did not want to perform this act, but she did it because
       she “was scared” and thought it was going to help her modeling career.

              The victim testified, “Then he takes the rest of his clothes off and
       put me on top of him and he makes me do 69.” Next, the victim testified
       that defendant “wanted to do doggy style.” Again, without informing
       the victim, defendant recorded these acts using the video feature on his
       cellular telephone. Defendant took additional photographs afterward,
       and the victim explained that she did not run away because she was
       scared of defendant, who had told her “he was a black belt,” and she
       was afraid he would not give her a ride home. Although defendant
       warned the victim not to tell her family what happened, the victim told
       her mother, who called the police.

 People v. Roberts, 292 Mich. App. 492, 494-96; 808 N.W.2d 290, 294–95 (2011).

 This summary of the facts is supported by the record, and Petitioner accepts it as

 accurate. See Petitioner’s Response to Respondent’s Opp’n to Pet. for Habeas

 Corpus (ECF No. 22, PageID.2620).

       The witnesses at trial consisted of the complainant and the two police officers

 who interviewed Petitioner in his home on the evening of the alleged crime. The

 officers testified that they informed Petitioner during the interview that they were

 investigating the complainant’s charge of rape. Petitioner initially denied knowing

 the complainant, but after his adolescent son was sent to bed, Petitioner




                                           4
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2664 Filed 09/21/21 Page 5 of 28




 acknowledged knowing the complainant, and he showed the officers the

 photographs and video that he had taken of the complainant and himself.

       Petitioner waived his right to testify, and he did not present any witnesses in

 his defense. His defense was that the complainant was not credible, that the

 prosecution had not proved its case, and that, at most, he was guilty of the lesser

 charge of possession of child sexually abusive material. On July 17, 2009, the jury

 found Petitioner guilty, as charged, of three counts of arranging for and/or producing

 and/or making and/or financing child sexually abusive activity and/or child sexually

 abusive material. See 7/17/09 Trial Tr. at pp. 61-63 (ECF No. 21-10, PageID.1389-

 1391). On August 14, 2009, the trial court sentenced Petitioner as a habitual

 offender to three concurrent terms of seven to twenty-two years in prison with credit

 for one day. See 8/14/09 Sentence Hr’g Tr. at p. 29 (ECF No. 21-11, PageID.1426).

 C. The Direct Appeal

       Petitioner appealed his convictions as of right through the same attorney that

 represented him at trial. He argued that: (1) the trial court erred when the court

 denied his motion to dismiss, which argued that Mich. Comp. Laws § 750.145c was

 unconstitutionally vague; (2) the same statute was overbroad and, therefore, it

 violated substantive due process; (3) the trial court erred when it denied his motion

 to suppress certain evidence; and (4) the trial court abused its discretion when it

 declined to depart downward from the sentencing guidelines. The Michigan Court


                                           5
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2665 Filed 09/21/21 Page 6 of 28




 of Appeals rejected these arguments and affirmed Petitioner’s convictions in a

 published decision. See Roberts, 292 Mich. App. at 494; 808 N.W.2d at 294.

       Petitioner raised the first three claims that he presented to the Court of Appeals

 in an application for leave to the Michigan Supreme Court. On October 24, 2011,

 the state supreme court denied leave to appeal because it was not persuaded to review

 Petitioner’s claims. See People v. Roberts, 490 Mich. 893; 804 N.W.2d 325 (2011).

 D. The Initial Petition

       In October of 2012, Petitioner filed his initial habeas corpus petition. See Pet.,

 ECF No. 1.      He alleged that (1) his trial attorney was ineffective, (2) the

 prosecution’s case was based on perjured testimony, and (3) he did not commit the

 crime for which he was charged, and there was insufficient evidence to support the

 charge against him. See id. at PageID.4-7. The judge previously assigned to this

 case held the petition in abeyance so that Petitioner could pursue state remedies for

 his unexhausted claims before seeking habeas corpus relief. See Order Holding Pet.

 in Abeyance (ECF No. 7).

 E. The First Motion for Relief from Judgment and Subsequent Appeal

       In 2014, Petitioner filed a lengthy motion for relief from judgment under

 Subchapter 6.500 of the Michigan Court Rules. See Application and Mot. for Relief

 from J. (ECF No. 21-12). He also filed several other motions, including a motion to

 disqualify the trial judge and a motion to file a brief containing more than twenty


                                            6
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2666 Filed 09/21/21 Page 7 of 28




 pages. In his motion for relief from judgment, Petitioner alleged, among other

 things, that: (1) his trial attorney was ineffective for failing to investigate the

 elements of the crime, particularly the mens rea element, and for failing to require

 the prosecutor to prove the elements of the crime, see id. at PageID.1436 ¶ 5.E; the

 evidence was legally insufficient because the elements of the offense, including the

 required mens rea of the offense, were never established, and because his conduct

 fell outside the confines of child sexually abusive activity, see id. at PageID.1444-

 1445, 1618-1619; ineffective assistance of counsel contributed to the errors, see id.

 at PageID.1445; and appellate counsel was ineffective for failing to determine the

 elements of the crime and raise the affirmative defense of insufficient evidence, see

 id. at PageID.1619.

       The trial court denied Petitioner’s motion for judicial disqualification and

 granted in part Petitioner’s motion for leave to file a brief more than twenty pages.

 The court returned Petitioner’s lengthy brief for post-appeal relief to Petitioner

 without considering it to better preserve Petitioner’s remaining remedies. See Op.

 and Order, No. 08-57305-FH (Muskegon Cty. Cir. Ct. Apr. 16, 2014); ECF No. 21-

 21, PageID.2412-2414.

       Petitioner appealed the trial court’s order, but the Michigan Court of Appeals

 denied his application for leave to appeal due to “lack of merit in the grounds

 presented” to the court. See People v. Roberts, No. 322732 (Mich. Ct. App. Nov. 7,


                                          7
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2667 Filed 09/21/21 Page 8 of 28




 2014). Petitioner appealed the Court of Appeals decision to the Michigan Supreme

 Court, which denied leave to appeal on September 29, 2015, because the court was

 not persuaded to review the questions presented to it. See People v. Roberts, 498

 Mich. 883; 869 N.W.2d 564 (2015). Petitioner moved for reconsideration, but on

 February 2, 2016, the Michigan Supreme Court denied reconsideration because it

 did not appear to the court that its previous order was entered erroneously. See

 People v. Roberts, 499 Mich. 859; 873 N.W.2d 555 (2016).

 F. The Second Motion for Relief from Judgment

       In 2016, Petitioner filed another motion for relief from judgment in the trial

 court. He alleged that: (1) the prosecution’s case was based on the knowing and

 intentional use of perjury; (2) the prosecution suppressed testimonial evidence

 favorable to the accused; (3) he was denied a full and fair opportunity to litigate his

 constitutional claims due to a breakdown in the State’s corrective process; and (4)

 due to corrupt representation, the prosecution’s case was not subjected to significant

 adversarial testimony. See Mot. for Relief from J. (ECF No. 21-15, PageID.1802).

       Elsewhere in his post-conviction motion, Petitioner summarized his claims as:

 (1) false swearing/perjury/criminal conduct by an officer; (2) dereliction of duty by

 a state magistrate; (3) malfeasance/misfeasance of office, obstruction of justice, etc.,

 by the prosecutor and contradictory testimony by an officer in subsequent

 proceedings; (4) additional perjury, extraneous evidence, denial of the confrontation


                                            8
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2668 Filed 09/21/21 Page 9 of 28




 clause, and denial of a full and fair opportunity to litigate constitutional rights; (5)

 constitutional right violations, malfeasance/misfeasance, prejudicial discriminatory

 actions, proliferated charges by a state judge; and (6) ineffective assistance of

 counsel with regard to (a) evidentiary proceedings, (b) subjecting the prosecution’s

 case to meaningful adversarial testimony, (c) altered evidence, perjury, erroneous

 jury instructions, and the requisite knowledge element, (d) double jeopardy and ex

 post facto principles, stipulation, and the sentencing guidelines, and (e) the

 constructive denial of appellate counsel. See id. at PageID.1803.

       The trial court denied Petitioner’s motion in part because Petitioner failed to

 show “actual prejudice” under Michigan Court Rule 6.508(D)(3) for failing to raise

 his claim about trial counsel during the direct appeal. See People v. Roberts, Order

 at pp. 7-8 (Muskegon Cty. Cir. Ct. June 7, 2016); ECF No. 21-16, PageID.1989-

 1990. Petitioner appealed the trial court’s decision to the Michigan Court of

 Appeals, which denied leave to appeal for failure to establish that the trial court erred

 in denying his motion for relief from judgment. See People v. Roberts, No. 336066

 (Mich. Ct. App. Apr. 25, 2017). Petitioner then applied to the Michigan Supreme

 Court, which denied leave to appeal on May 1, 2018, because Petitioner failed to

 establish entitlement to relief under Michigan Court Rule 6.508(D). See People v.

 Roberts, 501 Mich. 1059; 910 N.W.2d 249 (2018).




                                            9
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2669 Filed 09/21/21 Page 10 of 28




 G. The Amended Petition

         On July 30, 2018, Petitioner returned to federal court and filed an amended

 habeas corpus petition through counsel, see ECF Nos. 16-1 through 16-3, and a

 motion to re-open this case, see ECF Nos. 15 and 16. On September 19, 2018, the

 Court granted Petitioner’s motion to re-open his case and ordered the Clerk of Court

 to serve the amended petition on the State. See Order, ECF No. 18. The State

 subsequently filed an answer in opposition to the amended petition, see ECF No. 20,

 and on May 2, 2019, Petitioner filed a reply to the State’s answer, see ECF No. 22.

         On May 6, 2021, Petitioner was discharged from his state sentence.1 His

 petition is not moot, however, because he commenced this action while he was still

 incarcerated, and a petition filed under those circumstances satisfies the “in custody”

 requirement of 28 U.S.C. § 2254(a). See Akrawi v. Booker, 572 F.3d 252, 255 n.1

 (6th Cir. 2009) (citing Abela v. Martin, 380 F.3d 915, 921 (6th Cir. 2004)). In

 addition, because Petitioner presumably faces collateral consequences from his

 convictions, there exists a live and viable challenge to his felony convictions. See

 Gentry v. Deuth, 456 F.3d 687, 693-95 (6th Cir. 2006); Green v. Arn, 839 F.2d 300,

 301–02 (6th Cir. 1988); Bentley v. Bock, 239 F. Supp. 2d 686, 689 (E.D. Mich. 2002).




 1
     See https://mdocweb.state.mi.us/OTIS2/otis2profile.aspx?mdocNumber=640528.


                                           10
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2670 Filed 09/21/21 Page 11 of 28




                                   II. Standard of Review

        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

 requires prisoners who challenge “a matter ‘adjudicated on the merits in State court’

 to show that the relevant state court ‘decision’ (1) ‘was contrary to, or involved an

 unreasonable application of, clearly established Federal law,’ or (2) ‘was based on

 an unreasonable determination of the facts in light of the evidence presented in the

 State court proceeding.’ ” Wilson v. Sellers, 138 S. Ct. 1188, 1191 (2018) (quoting

 28 U.S.C. § 2254(d)). The Supreme Court has explained that

        a state court decision is “contrary to [the Supreme Court’s] clearly
        established precedent if the state court applies a rule that contradicts the
        governing law set forth in [Supreme Court] cases” or “if the state court
        confronts a set of facts that are materially indistinguishable from a
        decision of [the Supreme] Court and nevertheless arrives at a result
        different from [Supreme Court] precedent.”

 Lockyer v. Andrade, 538 U.S. 63, 73 (2003) (quoting Williams v. Taylor, 529 U.S.

 362, 405-406 (2000)) (alterations added).

        “Under the ‘unreasonable application’ clause, a federal habeas court
        may grant the writ if the state court identifies the correct governing
        legal principle from [the Supreme] Court’s decisions but unreasonably
        applies that principle to the facts of the prisoner’s case.” Id., at 413,
        120 S.Ct. 1495. The “unreasonable application” clause requires the
        state court decision to be more than incorrect or erroneous. Id., at 410,
        412, 120 S.Ct. 1495. The state court’s application of clearly established
        law must be objectively unreasonable. Id., at 409, 120 S.Ct. 1495.

 Id. at 75.




                                            11
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2671 Filed 09/21/21 Page 12 of 28




       “AEDPA thus imposes a ‘highly deferential standard for evaluating state-

 court rulings,’ and ‘demands that state-court decisions be given the benefit of the

 doubt[.]’ ” Renico v. Lett, 559 U.S. 766, 773 (2010) (internal and end citations

 omitted). “A state court’s determination that a claim lacks merit precludes federal

 habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the

 state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting

 Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). If no state court adjudicated

 the petitioner’s claim on the merits, AEDPA’s deferential standard of review does

 not apply, and the Court reviews the claim de novo. Stermer v. Warren, 959 F.3d

 704, 721 (6th Cir. 2020) (citing Maples v. Stegall, 340 F.3d 433, 436 (6th Cir. 2003)).

                                    III. Discussion

 A. Criminal Intent

       Petitioner alleges that his conduct during the incident in question was not a

 crime because he lacked the intent to commit a crime or to produce child sexually

 abusive material when he recorded the sexual activity between the complainant and

 himself. Further, according to Petitioner, Mich. Comp. Laws § 750.145c is not a

 strict liability statute, and in the absence of criminal intent, his conviction violates

 due process. See Memorandum in Support of Amended Habeas Pet. (ECF No. 16-

 2, PageID.160-169); see also Petitioner’s Response to Respondent’s Opp’n to Pet.

 for Habeas Corpus (ECF No. 22, PageID.2620-2622, 2624-2632).


                                           12
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2672 Filed 09/21/21 Page 13 of 28




          1. Procedural Default

          The State argues that Petitioner procedurally defaulted his claim because he

 failed to raise the claim on direct appeal and because the state trial court relied on

 that omission to deny relief under Michigan Court Rule 6.508(D)(3).1 This argument

 derives from the Supreme Court’s holding in Coleman v. Thompson, 501 U.S. 722

 (1991), that, when “a state prisoner has defaulted his federal claims in state court

 pursuant to an independent and adequate state procedural rule, federal habeas review

 of the claims is barred unless the prisoner can demonstrate cause for the default and

 actual prejudice as a result of the alleged violation of federal law, or demonstrate



 1
     Michigan Court 6.508(D)(3) reads in relevant part as follows:

          (D) Entitlement to Relief. The defendant has the burden of
          establishing entitlement to the relief requested. The court may not grant
          relief to the defendant if the motion
                  ....

                (3) alleges grounds for relief, other than jurisdictional
                defects, which could have been raised on appeal from the
                conviction and sentence or in a prior motion under this
                subchapter, unless the defendant demonstrates

                       (a) good cause for failure to raise such
                       grounds on appeal or in the prior motion, and


                       (b) actual prejudice from the alleged
                       irregularities that support the claim for relief.

 Mich. Ct. R. 6.508(D)(3).
                                              13
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2673 Filed 09/21/21 Page 14 of 28




 that failure to consider the claims will result in a fundamental miscarriage of justice.”

 Id. at 750.

       Petitioner maintains that there was no procedural default because the state

 courts did not base their decision on a failure to follow a state procedural rule and

 did not enforce any state procedural rule against him. See Petitioner’s Response to

 Respondent’s Opp’n to Pet. for Habeas Corpus (ECF No. 22, PageID.2623). The

 Court agrees with Petitioner.

       Petitioner first raised the issue of his alleged lack of criminal intent in his 2014

 motion for relief from judgment. Although he could have raised the claim during

 the direct appeal, the trial court did not deny the motion for that reason. Instead, the

 court returned the motion to Petitioner without considering the merits of his claim.

 See Op. and Order, No. 08-57305-FH (Muskegon Cty. Cir. Ct. Apr. 16, 2014). And

 neither the Michigan Court of Appeals in case number 322732, nor the Michigan

 Supreme Court at 498 Mich. 883; 869 N.W.2d 564, clearly and expressly relied on

 a state procedural error when they denied leave to appeal the trial court’s decision.

       Petitioner raised related claims in his 2016 motion for relief from judgment

 and in his appeal from the trial court’s decision on his motion. But the focus of those

 claims was the lack of a jury instruction on criminal intent, trial counsel’s failure to

 seek a jury instruction on criminal intent, and appellate counsel’s failure to challenge

 the jury instructions on appeal. See Mot. for Relief from J. (ECF No. 21-15,


                                            14
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2674 Filed 09/21/21 Page 15 of 28




 PageID.1855-1856, 1860-61); see also Appellant’s Application for Leave to Appeal

 in Michigan Court of Appeals number 336066 (ECF No. 21-23, PageID.2536-38).

 There was no independent claim that Petitioner’s conduct was not a crime under the

 relevant statute due to the alleged lack of criminal intent.

       Even if Petitioner’s claim is procedurally defaulted, a procedural default in

 the habeas context is not a jurisdictional matter. Trest v. Cain, 522 U.S. 87, 89

 (1997). A federal court may bypass a procedural-default issue in the interest of

 judicial economy when the petitioner’s claim can be resolved against him on the

 merits and the procedural-default issue involves complicated issues of state law.

 Lambrix v. Singletary, 520 U.S. 518, 525 (1997); see also Hudson v. Jones, 351 F.3d

 212, 215 (6th Cir. 2003) (“[F]ederal courts are not required to address a procedural-

 default issue before deciding against the petitioner on the merits.”). Accordingly,

 the Court proceeds to the merits of Petitioner’s claim. The Court’s review is de novo

 because no state court adjudicated the claim on the merits.

       2. The Merits

              a. Legal Framework

       Petitioner maintains that his conduct during the incident with the complainant

 was not a crime under Mich. Comp. Laws § 750.145c because he lacked the intent

 to commit a crime. This claim lacks merit because, whether criminal intent is a

 necessary element of § 750.145c(2) and, if so, what is needed to establish intent


                                           15
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2675 Filed 09/21/21 Page 16 of 28




 under the statute are questions of state law. See Bates v. McCaughtry, 934 F.2d 99,

 103 (7th Cir. 1991) (“What is essential to establish an element, like the question

 whether a given element is necessary, is a question of state law.”) (quoted with

 approval in Sanford v. Yukins, 288 F.3d 855, 862 (6th Cir. 2002)).

       Petitioner, nevertheless, maintains that his conviction violates due process

 because his conduct was not within the ambit of the statute, as he had no criminal

 intent when he created the images. See Memorandum in Support of Amended

 Habeas Pet. (ECF No. 16-2, PageID.161); Petitioner’s Response to Respondent’s

 Opp’n to Pet. for Habeas Corpus (ECF No. 22, PageID.2622). Although Petitioner

 also contends that his argument is not about the sufficiency of the evidence, he then

 states that the issue is whether the evidence established that he had criminal intent.

 See Petitioner’s Response to Respondent’s Opp’n to Pet. for Habeas Corpus (ECF

 No. 22, PageID.2625). He implies that the prosecutor failed to prove an essential

 element of the offense, namely, criminal intent. See id. at PageID.2630 (arguing that

 the cases on which he relies support his argument that criminal intent is required);

 id. at 2637 (“It is the Petitioner’s position that while the evidence might have been

 strong as to other issues, the prosecution did not establish criminal intent.”)

       To the extent that Petitioner has raised a constitutional issue, his claim is a

 challenge to the sufficiency of the evidence. The question on review of a challenge

 to the sufficiency of the evidence “is whether, after viewing the evidence in the light


                                           16
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2676 Filed 09/21/21 Page 17 of 28




 most favorable to the prosecution, any rational trier of fact could have found the

 essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia,

 443 U.S. 307, 319 (1979) (emphasis in original). The Court has concluded for the

 reasons given below that the evidence was sufficient to convict Petitioner as charged,

 even assuming that a showing of criminal intent was required.

              b. The Statute

       The statute in question, Mich. Comp. Laws § 750.145c(2), “proscribes child

 sexually abusive activity and child sexually abusive material[.]” People v. Willis,

 504 Mich. 905; 931 N.W.2d 1, 1, reconsideration denied, 504 Mich. 964; 932

 N.W.2d 779 (2019). It “is primarily concerned with punishing those who are

 involved in the creation or origination of child sexually abusive material . . . .”

 People v. Hill, 486 Mich. 658, 674; 786 N.W.2d 601, 610 (2010).

       At the time of Petitioner’s trial in 2009, the statute read as follows:

       A person who persuades, induces, entices, coerces, causes, or
       knowingly allows a child to engage in a child sexually abusive activity
       for the purpose of producing any child sexually abusive material, or a
       person who arranges for, produces, makes, or finances, or a person who
       attempts or prepares or conspires to arrange for, produce, make, or
       finance any child sexually abusive activity or child sexually abusive
       material is guilty of a felony . . . if that person knows, has reason to
       know, or should reasonably be expected to know that the child is a child
       or that the child sexually abusive material includes a child or that the
       depiction constituting the child sexually abusive material appears to
       include a child, or that person has not taken reasonable precautions to
       determine the age of the child.



                                           17
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2677 Filed 09/21/21 Page 18 of 28




 Mich. Comp. Laws § 750.145c(2) (as amended in 2004 PA 478). As explained in

 People v. Adkins, 272 Mich. App. 37; 724 N.W.2d 710 (2006),

       the language of § 145c(2) clearly and unambiguously imposes
       criminal liability on three distinct groups of “person[s],” provided that
       at the time of their actions, the persons met the requisite knowledge
       element. Section 145c(2) delineates the member of its first described
       category as “[a] person who persuades, induces, entices, coerces,
       causes, or knowingly allows a child to engage in a child sexually
       abusive activity for the purpose of producing any child sexually
       abusive material.”

 Id., 272 Mich. App. at 40–41; 724 N.W.2d at 713 (internal and end footnotes and

 emphasis omitted).

       A person fits in the second group of people subject to criminal liability under

 the statute if the person “arranges for, produces, makes, or finances . . . any child

 sexually abusive activity or child sexually abusive material.” Id., 272 Mich. App. at

 41; 724 N.W.2d at 713.        “Into the third group the statute places ‘a person

 who attempts or prepares or conspires to arrange for, produce, make, or finance any

 child sexually abusive activity or child sexually abusive material.’ ” Id., 272 Mich.

 App. at 42; 724 N.W.2d at 713.

       The prosecutor seemed to think that Petitioner fit in the second category

 because Petitioner produced, made, or created child sexually abusive material or

 arranged for child sexually abusive material or child sexually abusive activity. See

 7/17/09 Trial Tr. at pp. 17, 45 (ECF No. 21-10, PageID1345, 1373). There was

 overwhelming evidence to support the prosecutor’s theory.

                                           18
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2678 Filed 09/21/21 Page 19 of 28




       The complainant testified that she was seventeen years old at the time of her

 encounter with Petitioner, that Petitioner knew her age at the time, and that Petitioner

 took photos of her while she was nude or partially nude. See 7/16/2009 Trial Tr.,

 Vol. II, at pp. 164, 166-167, 176 (ECF No. 21-9, PageID.1198, 1200-1201, 1210).

 Petitioner also engaged in sexual activity with her and then took more photos of her

 while she was nude. See id. at PageID.1211- 1221.

       Later that same day, Petitioner admitted to two police officers that he knew

 the complainant was seventeen years old. He then showed the officers the video that

 he took of his sexual activity with the complainant. See id. at PageID.1251-1253.

 Petitioner also showed the officers the still photos that he took of the complainant

 on a camera while the complainant was nude or partially nude.               See id. at

 PageID.1257-1259.

              c. Intent

       Despite these facts, Petitioner asserts that he did not intend to commit a crime.

 In Michigan,

       “[c]riminal intent is ordinarily an element of a crime,” even where “the
       Legislature did not expressly state that a defendant must have
       a criminal intent to commit [the] crime,” People v. Jensen, 231 Mich.
       App. 439, 586 N.W.2d 748, 753 (1998) (citing People v. Rice, 161
       Mich. 657, 126 N.W. 981 (1910)), and because “[s]tatutes creating
       strict liability regarding all their elements are not favored,” People v.
       Quinn, 440 Mich. 178, 487 N.W.2d 194, 199 (1992).




                                           19
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2679 Filed 09/21/21 Page 20 of 28




 United States v. Mosley, 635 F.3d 859, 863 (6th Cir. 2011). But even assuming that

 criminal intent was necessary to convict Petitioner of violating Mich. Comp. Laws

 § 750.145c(2), the record indicates that Petitioner possessed the intent to create child

 sexually abusive material and intended to engage in child sexually abusive activity.

       Petitioner asserts that he “arguably intended other things, e.g., an intent to

 protect himself against any rape or related allegations made by a consenting but

 untrustworthy female.” Memorandum in Support of Amended Habeas Pet. at p. 22

 n. 10 (ECF No. 16-2, PageID.172).          Elsewhere, Petitioner states that he was

 photographing the complainant to help her reach her goal of earning money in the

 adult film industry, see Petitioner’s Response to Respondent’s Opp’n to Pet. for

 Habeas Corpus (ECF No. 22, PageID.2628) and that he showed pictures of the

 incident to the police to demonstrate that the complainant had consented to the sexual

 activity and that he was innocent of the rape charge, id. at PageID.2621.

       The complainant, however, testified that Petitioner forced his penis in her

 mouth and that the two of them had not previously discussed the filming of any sex

 acts. See 7/16/09 Trial Tr., Vol. II, at pp. 177-178 (ECF No. 21-9, PageID.1211-

 1212). She also testified that, after the sex acts, she asked Petitioner if she could get

 dressed, but he declined her request and said that they were going to take a few more

 pictures. See id. at PageID.1215.




                                            20
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2680 Filed 09/21/21 Page 21 of 28




       There was additional evidence that Petitioner knew the complainant’s age at

 the time. See id. at PageID.1200-1201, 1253, 1264, 1319. And he apparently had

 some familiarity with the law on child sexually abusive activity because he informed

 the complainant and the police that he could not distribute any sexually explicit

 videos or photographs of the complainant until she was eighteen years of age. See

 id. at PageID.1228, 1259. He described the filming to the police officers as an

 audition tape and accumulation of data because he knew that he could not submit the

 pictures for publication. See id. at PageID.1259.

       Additionally, Petitioner informed the complainant and her parents that no one

 could go with him and the complainant during the photo shoot, see id. at

 PageID.1244, and he took the complainant to his home for the photo shoot, instead

 of the gym and the beach, as they previously agreed to do. See id. at PageID.1232-

 1233, 1243. He failed to disclose to the complainant that he was filming their sexual

 activity, see id. at PageID.1212-1215, 1236, 1245, and he instructed the complainant

 not to tell her parents what had happened because what they had done was just

 between the two of them. See id. at PageID.1216.

       The jury could have inferred from the evidence that Petitioner intended to

 produce or create child sexually abusive material and arrange for child sexually

 abusive activity. The jury could have concluded from the evidence taken in the light




                                          21
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2681 Filed 09/21/21 Page 22 of 28




 most favorable to the prosecution that Petitioner possessed criminal intent and that

 the prosecution proved its case beyond a reasonable doubt.

       Even if Petitioner did not know that his conduct violated the law, he may be

 held accountable for the conduct because “[t]he familiar maxim ‘ignorance of the

 law is no excuse’ typically holds true.” Elonis v. United States, 575 U.S. 723, 734–

 35 (2015). The jury was entitled to infer from the evidence that Petitioner knew the

 facts that made his conduct fit the definition of the offense, even if he did not know

 that those facts gave rise to a crime. See id. at 735. His claim, therefore, lacks merit.

 B. Trial and Appellate Counsel

       Petitioner’s second claim alleges that his former attorney, who represented

 him at trial and on appeal, was constitutionally ineffective for not raising his first

 claim in the trial court and on appeal. He contends that, at the time, there was state

 and federal case law supporting his argument that his conduct was not a crime and

 there was no strategic or tactical reason not to make the argument. He argues that

 counsel’s failure to assert his claim at trial and on appeal prejudiced him because he

 had a valid defense and could have prevailed on his argument regarding the lack of

 criminal intent. See Memorandum in Support of Am. Habeas Pet. (ECF No. 16-2,

 PageID.169-174).

       The State contends that this claim, like Petitioner’s first claim, is procedurally

 defaulted because Petitioner did not raise the claim on direct appeal. For the reasons


                                            22
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2682 Filed 09/21/21 Page 23 of 28




 given in the Court’s previous discussion on procedural default, the Court finds that

 Petitioner’s claim is not procedurally defaulted. The Court proceeds to the merits of

 Petitioner’s claim.

       1. Strickland

       To prevail on his claim about trial counsel, Petitioner “must show that

 counsel’s performance was deficient” and “that the deficient performance prejudiced

 the defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984). An attorney’s

 performance is deficient if “counsel’s representation fell below an objective standard

 of reasonableness.” Id. at 688.

       An attorney’s deficient performance is prejudicial if “there is a reasonable

 probability that, but for counsel’s unprofessional errors, the result of the proceeding

 would have been different.” Id. at 694. “This does not require a showing that

 counsel’s actions ‘more likely than not altered the outcome,’ ” but “[t]he likelihood

 of a different result must be substantial, not just conceivable.” Richter, 562 U.S. at

 111-12 (quoting Strickland, 466 U.S. at 693).

       The Strickland standard is also the proper standard for evaluating a

 petitioner’s claim about appellate counsel. Smith v. Robbins, 528 U.S. 259, 285

 (2000). An appellate attorney is not required to raise every non-frivolous claim

 requested by his or her client if the attorney decides, as a matter of professional

 judgment, not to raise the claim. Jones v. Barnes, 463 U.S. 745, 751 (1983). Instead,


                                           23
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2683 Filed 09/21/21 Page 24 of 28




 an appellate attorney is constitutionally ineffective if (1) the attorney acted

 unreasonably in failing to discover and raise nonfrivolous issues on appeal and (2)

 there is a reasonable probability that the petitioner would have prevailed on appeal

 if his attorney had raised the issues. Robbins, 528 U.S. at 285 (citing Strickland, 466

 U.S. at 687-91, 694).

       2. Application of Strickland

       Petitioner’s underlying claim about his alleged lack of criminal intent is

 meritless. See supra, Section III.A.2. Therefore, former counsel’s failure to raise

 the defense at trial and on appeal did not amount to deficient performance. Counsel

 cannot be ineffective for failing to raise a meritless issue. Greer v. Mitchell, 264

 F.3d 663, 676 (6th Cir. 2001).

       Further, given the evidence in the case, there is not a reasonable probability

 that the result of the trial or the appeal would have been different if counsel had

 argued that Petitioner lacked criminal intent and was innocent of the charge. Thus,

 Petitioner was not prejudiced by his former attorney’s performance. He has failed

 to establish constitutionally ineffective assistance of trial and appellate counsel.

 C. Vagueness

       Petitioner’s third and final claim alleges that Mich. Comp. Laws § 750.145c

 is impermissibly vague as applied to the facts in his case. Petitioner asserts that he

 did not understand he was breaking the law, he did not have fair notice that his


                                           24
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2684 Filed 09/21/21 Page 25 of 28




 conduct would constitute a crime, and the lack of fair notice violated his

 constitutional right to due process. See Memorandum in Support of Amended

 Habeas Pet. (ECF No. 16-2, PageID.174-177). In his reply brief, Petitioner contends

 that he was not put on notice that (1) defending himself against a rape charge by

 showing the video and photos of the complainant to the police would expose him to

 serious criminal liability, and (2) the precautions he took, such as getting the parents’

 consent to pursue a legal objective, would be insufficient to insulate himself from

 criminal liability. See Petitioner’s Response to Respondent’s Opp’n to Pet. for

 Habeas Corpus (ECF No. 22, PageID.2640).

       The Michigan Court of Appeals adjudicated Petitioner’s claim on direct

 appeal and rejected the claim for lack of merit.     The Court of Appeals stated that

 the statute “clearly provides ‘a person of ordinary intelligence a reasonable

 opportunity to know what is prohibited’ and what circumstances must exist in order

 for the affirmative defense of emancipation by operation of law to be applicable.”

 Roberts, 292 Mich. App. at 500; 808 N.W.2d at 297 (quoting People v. Sands, 261

 Mich. App. 158, 161; 680 N.W.2d 500 (2004)).

       1. Clearly Established Federal Law

       The Supreme Court explained not long ago that “ ‘[t]he prohibition of

 vagueness in criminal statutes’ . . . is an ‘essential’ of due process, required by both

 ‘ordinary notions of fair play and the settled rules of law.’ ” Sessions v. Dimaya,


                                            25
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2685 Filed 09/21/21 Page 26 of 28




 138 S. Ct. 1204, 1212 (2018) (quoting Johnson v. United States, 576 U.S. 591, 595

 (2015)). “The void-for-vagueness doctrine . . . guarantees that ordinary people have

 ‘fair notice’ of the conduct a statute proscribes.”     Id. (citing Papachristou v.

 Jacksonville, 405 U.S. 156, 162 (1972)). For laws that define criminal offenses, the

 doctrine “ ‘requires that a penal statute define the criminal offense with sufficient

 definiteness that ordinary people can understand what conduct is prohibited and in a

 manner that does not encourage arbitrary and discriminatory enforcement.’

 ” Beckles v. United States, 137 S. Ct. 886, 892 (2017) (quoting Kolender v. Lawson,

 461 U.S. 352, 357 (1983)).

       2. Application of the Law

       At the time of Petitioner’s interactions with the complainant, the relevant

 portion of the statute in question read as follows:

       A person who persuades, induces, entices, coerces, causes, or
       knowingly allows a child to engage in a child sexually abusive activity
       for the purpose of producing any child sexually abusive material, or a
       person who arranges for, produces, makes, or finances, or a person who
       attempts or prepares or conspires to arrange for, produce, make, or
       finance any child sexually abusive activity or child sexually abusive
       material is guilty of a felony . . . if that person knows, has reason to
       know, or should reasonably be expected to know that the child is a child
       or that the child sexually abusive material includes a child or that the
       depiction constituting the child sexually abusive material appears to
       include a child, or that person has not taken reasonable precautions to
       determine the age of the child.

 Mich. Comp. Laws § 750.145c(2) (as amended in 2004 PA 478).



                                           26
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2686 Filed 09/21/21 Page 27 of 28




       The first subsection of the statute explained the key terms used elsewhere in

 the statute. The term “child” was defined as “a person who is less than 18 years of

 age, subject to the affirmative defense in [Mich. Comp. Laws § 750.145c(6)]

 regarding persons emancipated by operation of law.”             Mich. Comp. Laws §

 750.145c(1)(b). “Child sexually abusive activity” meant “a child engaging in a listed

 sexual act,” Mich. Comp. Laws § 750.145c(1)(l), and “a listed sexual act” included,

 among other things, sexual intercourse and erotic nudity. Mich. Comp. Laws §

 750.145c(1)(h).

       “Sexual intercourse” included both genital-genital and oral-genital

 intercourse. Mich. Comp. Laws § 750.145c(1)(p). Finally, “child sexually abusive

 material” meant, among other things, “any depiction, whether made or produced by

 electronic, mechanical, or other means, including a developed or undeveloped

 photograph, picture, film, slide, video, electronic visual image . . . or picture . . .

 which is of a child or appears to include a child engaging in a listed sexual act . . . .”

 Mich. Comp. Laws § 750.145c(1)(m).

       A person of ordinary intelligence could understand Mich. Comp. Laws §

 750.145c(2) to mean that photographing and filming someone engaged in erotic

 poses and vaginal and oral sex was prohibited if the person was under the age of

 eighteen. Therefore, the statute was not vague. The statute provided fair notice that

 what Petitioner was accused of doing was prohibited even if the complainant was


                                            27
Case 2:12-cv-14673-SFC-MKM ECF No. 25, PageID.2687 Filed 09/21/21 Page 28 of 28




 almost eighteen years old and even if Petitioner believed that the sex acts were

 consensual. Any misunderstanding by Petitioner that his conduct was permissible

 so long as he did not distribute the images which he created and had written consent

 from the complainant and her parents did not excuse his conduct. See Elonis, 575

 U.S. at 734–35.

       The state court’s rejection of Petitioner’s claim was not contrary to, or an

 unreasonable application of, Supreme Court decisions on statutory vagueness.

 Petitioner, therefore, has no right to relief on his claim.

                                    IV. Conclusion

       Petitioner’s first two claims lack merit, and the state court’s rejection of his

 third claim was objectively reasonable. The Court, therefore, denies the amended

 habeas corpus petition.

       The Court also declines to grant a certificate of appealability because

 Petitioner has not made a substantial showing of the denial of a constitutional right.

 28 U.S.C. § 2253(c)(2). In addition, reasonable jurists could not disagree with the

 Court’s resolution of Petitioner’s constitutional claims, nor conclude that the claims

 deserve encouragement to proceed further. Miller-El v. Cockrell, 537 U.S. 322, 327

 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

 Dated: September 21, 2021                       s/Sean F. Cox
                                                 Sean F. Cox
                                                 U. S. District Judge


                                            28
